Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 27, 1991, convicting him of rape in the first degree (four counts) and sodomy in the first degree (eight counts), upon a jury verdict, and imposing sentence under Indictment No. 11555/89, and (2) a judgment of the same court (Pesce, J.), rendered May 14, 1991, convicting him of grand larceny in the fourth degree under Indictment No. 2474/90, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The trial court did not improvidently exercise its discretion when it precluded the defendant from presenting alibi witnesses upon the trial of Indictment No. 11555/89 on the ground that the defendant did not provide adequate notice under CPL 250.20, since the defendant did not proffer a sufficient reason for his failure to comply (see, People v Toro, *966198 AD2d 532; People v Caputo, 175 AD2d 290; People v Marshall, 170 AD2d 463).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Joy, Krausman and Goldstein, JJ., concur.